United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3915
                        ___________________________

                                   Brian T. Collum

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                 PayPal; Kellie Cain

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                               Submitted: May 9, 2013
                                Filed: May 14, 2013
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                        ____________

PER CURIAM.

      Brian Collum appeals after the district court1 dismissed his complaint without
prejudice, and denied his numerous postjudgment motions. Upon careful review, we


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
first conclude that Collum’s notice of appeal (NOA) was timely only as to the district
court’s final postjudgment order, which essentially denied him relief under Federal
Rule of Civil Procedure 60(b), and imposed certain restrictions on Collum’s future
filings in the district court. See Fed. R. App. P. 4(a)(1)(A) (30 days to file NOA in
civil case), (a)(4)(A)(vi) (time to file appeal runs for all parties from entry of order
disposing of motion for relief under Rule 60 if motion is filed no later than 28 days
after judgment is entered). We further find no reason to disturb the district court’s
final postjudgment order. See Sanders v. Clemco Indus., 862 F.2d 161, 169-70 (8th
Cir. 1988) (review of denial of Rule 60(b) motion presents only question whether
district court abused its discretion in denying relief from judgment; if movant fails to
present reasons not previously considered by district court, that alone is controlling
factor against granting motion); cf. In re Tyler, 839 F.2d 1290, 1290-91, 1293 (8th Cir.
1988) (per curiam) (endorsing proposition that court may impose reasonable
restrictions that limit or place conditions upon future filings). We thus affirm. See 8th
Cir. R. 47B.
                          ______________________________




                                          -2-